Citation Nr: 9928031	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had active 
service from October 1958 to February 1962, with other 
undesignated service of three years, six months, and 23 days.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an April 1995 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix.  The 
RO, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss and tinnitus, but 
granted service connection for status post perforation of the 
right tympanic membrane with assignment of a noncompensable 
evaluation.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in February 1996.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for left 
ear defective hearing and tinnitus is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The veteran experienced an injury to his right tympanic 
membrane resulting in a perforation for which service 
connection has been granted.  

3.  VA and non-VA competent medical professionals have opined 
that right defective hearing and tinnitus possibly may be 
related to the service reported perforation of the right 
tympanic membrane.

4.  The claim of entitlement to service connection for right 
hearing loss with tinnitus is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear defective hearing and tinnitus is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for right 
ear hearing loss and tinnitus is well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for organic disease of the nervous system 
(sensorineural hearing loss) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).
For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show that on an examination said to 
be for active duty for training and dated in March 1956, 
hearing acuity was measured as 15/15, bilaterally.  On other 
examinations in June 1956 and February 1957, hearing acuity 
was again 15/15, bilaterally.

In November 1957, as a result of a boxing match injury, the 
veteran experienced an incidental perforated right tympanic 
membrane which healed in a few days.  There was no evidence 
at that time of thereafter of other ear damage or any hearing 
damage associated therewith.

On an unrelated evaluation in January 1959 after having been 
punched in the eye while boxing, it was noted that the 
veteran's ears were clear; there was no sign of hearing or 
other impairment.

On the separation examination dated in January 1962, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Whispered speech was also described at that time as 15/15, 
bilaterally.  On that examination, the veteran specifically 
denied having had any ear problems or running ears.

On VA examination in 1975, the veteran's ears were normal.

The veteran submitted a Standard Form 180, dated as signed in 
August 1992, requesting military records which he was said to 
"need for hearing loss claim (present employer) by legal 
representative)".  

A letter dated in September 1992 accompanied that form from 
his lawyer in which it was noted that the law offices had 
been retained by the veteran "in regard to a hearing loss 
claim against his current employer". 

In 1994, the veteran submitted a VA Form 21-4138 in which he 
sought service connection for a ruptured right ear drum as 
well as defective hearing, "complete", in the same ear.   
[The left ear was later added in adjudication of the claim].

In August 1994, a VA examination was undertaken.  At that 
time, the veteran said that he had had seriously 
deteriorating hearing in his right ear for about 3 years, and 
continuous right ear tinnitus.  He said that three years 
before, he had picked up the phone and had been unable to 
hear.  He denied having a history of ear infections, surgery, 
dizziness or ear pain.  He noted that while boxing in 
service, he had been struck in the right ear and noted 
ringing then, and was found to have a tympanic membrane 
perforation.  However, he had not noticed severe hearing loss 
until 3 years earlier.



Diagnoses were (1) status post perforation of the right 
tympanic membrane secondary to a blow sustained while in the 
service.  Status is resolved. (2) Chronic continuous tinnitus 
in the right ear, possibly secondary to a blow in the 
service; (3) profound sensory neural hearing loss on the 
right which may be secondary to a blow the patient 
experienced in the service.  A magnetic resonance imaging 
(MRI) was recommended to rule out acoustic neuroma.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
NR
NR
NR
NR
LEFT
10
10
10
5
5

Speech audiometry revealed speech recognition ability of 8 
percent in the right ear and of 100 percent in the left ear.  
Tinnitus, worse on the right than the left, was noted.  
Profound sensorineural hearing loss on the right was 
diagnosed with normal hearing on the left.

A statement was received from J. D. M., M.D., dated in May 
1995, after the physician saw the veteran in September 1994.  
Again he gave a history of 2-3 year history of hearing loss 
on the right side with loud tinnitus.  He was not sure if the 
hearing loss had been progressive or not.  His past otologic 
history included a right tympanic membrane trauma 
(perforation) from boxing with no prior history of ear 
infections.  The examiner noted that "he does have an 
extensive history of noise exposure at work, however."





On examination, the physician noted that the veteran's 
audiometric studies had shown profound loss in the right ear 
but only mild loss in the left ear at the highest 
frequencies.  A Stenger's test was negative indicating a 
nonfunctional hearing loss.  The physician said it was 
difficult to determine if there was a conductive element.  

However, the examiner noted that the asymmetric profound loss 
was not characteristic of noise induced hearing loss.  The 
veteran said that he thought that his noise exposure had been 
equal in both ears.  The examiner noted that if the hearing 
loss had been noise induced, thus, it should have also been 
found in the left ear as well, and that this had not been 
found in this case, as the veteran only had minimal hearing 
loss in the left ear.  

The physician stated that other potential causes of a 
progressive right ear hearing loss could include otosclerosis 
or be related to his prior trauma to the right ear from 
boxing.  An MRI had ruled out the possibility of acoustic 
neuroma or other central pathology as being the cause of the 
rather dramatic hearing loss on the right.  It was also noted 
that examination confirmed the presence of scarring in the 
mastoid area in both ears consistent with childhood 
infections.

At the personal hearing, the veteran testified that he had 
been seen by Dr. M (whose assessments have been cited above) 
for a claim that had been pending with his employer as with 
regards to having hearing loss due to occupational exposure 
to noise.  He stated that he had not really noticed when his 
hearing began to fail.  Tr. at 5.  The veteran stated that 
that claim had been denied by his employer on the basis that 
had the hearing loss been due to exposure to noisy equipment, 
it would have been bilateral and fairly equal, rather than 
virtually unilateral, and that he had been told that the 
inservice blow was probably the cause of the loss absent any 
other viable alternatives.  Tr. at 6-7  However, the veteran 
specifically testified that the tinnitus had persisted ever 
since service, and that it began for the first time when the 
right ear perforation was experienced.  

Analyses

Left ear defective hearing and tinnitus

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a left ear hearing loss and tinnitus 
is not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a left ear hearing loss for 
VA compensation purposes, nor left ear tinnitus which has 
been linked to active service or any incident therein.  In 
the absence of medical evidence of a present disability due 
to service or any incident therein, there is no valid claim.

The evidentiary record shows that the veteran has not 
specifically argued that he has a left ear tinnitus and 
hearing loss.  Moreover, he has not been found to have a 
hearing loss in the left ear for VA compensation purposes in 
accordance with the requisite criteria under 38 C.F.R. 
§ 3.385.  While a VA examination noted that the veteran had 
tinnitus primarily in the right ear as opposed to the left 
ear, the Board notes that left ear tinnitus was not 
diagnosed.  Tinnitus in the left ear has not been diagnosed 
on private examination, and the veteran did not allege left 
ear tinnitus when he provided testimony at the RO.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of a left hearing loss 
and tinnitus which has been linked to the veteran's period of 
service on any basis.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
left hearing loss with tinnitus.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).




As the appellant has not submitted a well grounded claim of 
entitlement to service connection for left ear hearing loss 
with tinnitus, the doctrine of reasonable doubt has no 
application to his case.


Right ear defective hearing and tinnitus

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

With this in mind, the Board concludes that the appellant has 
met his initial burden of establishing a well grounded claim.  
The veteran's service medical records show he sustained 
trauma to the right ear during a boxing match.  This resulted 
in a perforation of the right tympanic membrane for which 
service connection has been granted.  The veteran is 
competent to describe his symptomatology which he asserts has 
involved diminution in right ear hearing acuity and tinnitus.  

VA and private competent medical examiners have expressed the 
opinion that his current hearing loss and tinnitus may be due 
to in service trauma.  Accordingly, the Board finds that the 
veteran's claim for service connection for right hearing loss 
with tinnitus is well grounded.

The Board having determined that the appellant's claim of 
entitlement to service connection for right hearing loss and 
tinnitus is well grounded, the Board must now proceed to a 
remand of the case to the RO for further evidentiary 
development and adjudicative procedures prior to the Board's 
consideration of the claim on the merits.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for defective hearing in 
the left ear and tinnitus, the appeal is denied.

The veteran has submitted a well grounded claim of 
entitlement to service connection for defective hearing in 
the right ear and tinnitus.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted above, the veteran's claim of entitlement 
to service connection for right hearing loss and tinnitus is 
well grounded.  The Board is of the opinion that the veteran 
must be given an opportunity to submit any additional 
evidence which he feels may be helpful to the outcome of his 
appeal.  Additionally, a contemporaneous examination with a 
more definitive opinion on whether the currently diagnosed 
right hearing loss with tinnitus is the result of service 
trauma to the right ear would materially assist in the 
adjudication of the claimant's appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to service connection for right ear hearing loss 
with tinnitus pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence and argument on the 
issue of service connection for right 
hearing loss with tinnitus.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records 
pertaining to his treatment for right ear 
hearing loss with tinnitus since service.  
After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports.

3.  The RO should arrange for VA 
examinations of the veteran by an ear, 
nose, and throat specialist, and an 
audiologist who have not previously seen 
him or treated him for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of right hearing 
loss and tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  Any further 
indicated special studies should be 
conducted.  The examiners must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that right ear hearing loss and/or 
tinnitus is/are secondary to the service 
documented trauma to the right ear 
resulting in a perforation of the right 
tympanic membrane.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the issue of entitlement to service 
connection for right hearing loss with 
tinnitus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

